 



Exhibit 10.33.2
L.B. FOSTER COMPANY
1985 LONG-TERM INCENTIVE PLAN AS AMENDED AND RESTATED1
ARTICLE I
PURPOSE, EFFECTIVE DATE AND AVAILABLE SHARES
1.1 Purpose. The purpose of the Plan is to provide financial incentives for
selected key personnel and directors of L.B. Foster Company (the “Company”) and
its subsidiaries, thereby promoting the long-term growth and financial success
of the Company by (i) attracting and retaining personnel and directors of
outstanding ability, (ii) strengthening the Company’s capability to develop,
maintain and direct a competent management team, (iii) motivating key personnel
to achieve long-range performance goals and objectives, and (iv) providing
incentive compensation opportunities competitive with those of other
corporations.
1.2 Effective Date and Expiration of Plan. The Plan is subject to approval by
the Board of Directors of the Company, and, if so approved, shall be effective
January 1, 1985. Unless earlier terminated by the Board pursuant to Section 5.3,
the Plan shall terminate on the twentieth anniversary of its Effective Date. No
Award shall be made pursuant to the Plan after its termination date, but Awards
made prior to the termination date may extend beyond that date.
1.3 Shares Available Under the Plan. L.B. Foster Company stock to be offered
under the Plan pursuant to Options may be authorized but unissued common stock
or previously issued shares of common stock which have been reacquired by the
Company and are held in its treasury. Subject to adjustment under Section 5.6,
no more than 1,500,000 shares of common stock shall be issuable upon the
exercise of Options. Any shares of stock subject to an Option which for any
reason is cancelled or terminated without having been exercised shall again be
available for Awards under the Plan.
 

11*As amended May 25, 2005.

 



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
2.1 “Award” means, individually or collectively, any Option under this Plan.
2.2 “Board” means the Board of Directors of L.B. Foster Company.
2.3 “Committee” means Directors, not to be less than two, appointed by the
Board, each of whom is a “non-employee director” within the meaning of
Rule 16b-3 under the Securities Exchange Act of 1934, as amended.
2.4 “Company” means L.B. Foster Company and its successors and
2.5 “Director” means a director of the Company.
2.6 “Effective Date” means the date on which the Plan is effective as provided
in Section 1.2.
2.7 “Fair Market Value” of the Stock as to a particular time or date means the
last sales price of the Stock as reported in the NASDAQ National Market System
or, if the Stock is listed on a securities exchange, the last reported sales
price of the Stock on such exchange that shall be for consolidated trading if
applicable to such exchange, or if neither so reported or listed, the last
reported bid price of the Stock.
2.8 “Key Personnel” means officers and employees of the Company and its
Subsidiaries who occupy responsible executive, professional or administrative
positions and who have the capacity to contribute to the success of the Company.
Such term also includes directors of Subsidiaries.
2.9 “Nonqualified Stock Option” means a stock option granted under the Plan and
excludes incentive stock options within the meaning of Section 422 of the
Internal Revenue Code, as amended.
2.10 “Option” means a Nonqualified Stock Option to purchase common stock of the
Company.
2.11 “Option Price” means the price at which common stock of the Company may be
purchased under an Option as provided in Section 4.6.
2.12 “Participant” means a person to whom an Award is made under the Plan.

2



--------------------------------------------------------------------------------



 



2.13 “Personal Representative” means the person or persons who, upon the death,
disability or incompetency of a Participant, shall have acquired, by will or by
the laws of descent and distribution or by other legal proceedings, the right to
exercise an Option theretofore granted to such Participant.
2.14 “Plan” means the Company’s 1985 Long-Term Incentive Plan as Amended and
Restated, as amended.
2.15 “Stock” means common stock of the Company.
2.16 “Stock Option Agreement” means an agreement entered into between a
Participant and the Company under Section 4.5.
2.17 “Subsidiary” means a corporation or other business entity, domestic or
foreign, the majority of the voting stock or other voting interests in which is
owned directly or indirectly by the Company.
ARTICLE III
ADMINISTRATION
3.1 Committee to Administer. (a) The Plan shall be administered by the
Committee. The Committee shall have full power and authority to interpret and
administer the Plan and to establish and amend rules and regulations for its
administration. The Committee’s decisions shall be final and conclusive with
respect to the interpretation of the Plan and any Award made under it.
(b) A majority of the members of the Committee shall constitute a quorum for the
conduct of business at any meeting. The Committee shall act by majority vote of
the members present at a duly convened meeting. Action may be taken without a
meeting if written consent thereto is given in accordance with applicable law.
3.2 Powers of Committee. (a) Subject to the provisions of the Plan, the
Committee shall have authority, in its discretion, to determine those Key
Personnel and Directors who shall receive Awards, the time or times when each
such Award shall be made and the type of Award to be made, whether an Incentive
Stock Option or a Nonqualified Stock Option shall be granted and the number of
shares to be subject to each Option.
(b) A Director shall not participate in a vote granting himself an Option.
(c) The Committee shall determine the terms, restrictions and provisions of the
agreement relating to each Award,. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in the Plan, or in any
agreement relating to

3



--------------------------------------------------------------------------------



 



an Award, in such manner and to the extent the Committee shall determine in
order to carry out the purposes of the Plan. The Committee may, in its
discretion, accelerate the date on which an Option may be exercised, if the
Committee determines that to do so will be in the best interests of the Company
and the Participant.
ARTICLE IV
AWARDS
4.1 Awards. Awards under the Plan shall consist of Nonqualified Stock Options.
All Awards shall be subject to the terms and conditions of the Plan and to such
other terms and conditions consistent with the Plan as the Committee deems
appropriate. Awards need not be uniform.
4.2 Eligibility for Awards. Awards may be made to Key Personnel and Directors.
Employees must be in Grade Level 15 or above unless otherwise selected by the
Committee. In selecting Participants and in determining the form and amount of
the Award, the Committee may give consideration to his or her functions and
responsibilities, his or her present and potential contributions to the success
of the Company, the value of his or her services to the Company, and other
factors deemed relevant by the Committee.
4.3 Award of Stock Options. The Committee may, from time to time, subject to
Section 3.2(b) and other provisions of the Plan and such terms and conditions as
the Committee may prescribe, grant Nonqualified Stock Options to any Key
Personnel or Director.
4.4 Period of Option. (a) Unless otherwise provided in the related Stock Option
Agreement, an Option granted under the Plan shall be exercisable only after
twelve (12) months have elapsed

from the date of grant and, after such twelve-month waiting period, the Option
may be exercised in cumulative installments in the following manner:
     (i) The Participant may purchase up to one-fourth (1/4) of the total
optioned shares at any time after one year from the date of grant and prior to
the termination of the Option.
     (ii) The Participant may purchase an additional one-fourth (1/4) of the
total optioned shares at any time after two years from the date of grant and
prior to the termination of the Option.

4



--------------------------------------------------------------------------------



 



     (iii) The Participant may purchase an additional one-fourth (1/4) of the
total optioned shares at any time after three years from the date of grant and
prior to the termination of the Option.
     (iv) The Participant may purchase an additional one-fourth (1/4) of the
total optioned shares at any time after four years from the date of grant and
prior to the termination of the Option.
     The duration of each Option shall not be more than ten (10) years from the
date of grant.
(b) Except as otherwise provided in the Stock Option Agreement, an Option may
not be exercised by a Participant unless such Participant is then, and
continually (except for sick leave, military service or other approved leave of
absence) after the grant of an Option has been, an officer, director or employee
of the Company or a Subsidiary.
4.5 Stock Option Agreement. Each Option shall be evidenced by a Stock Option
Agreement, in such form and containing such provisions not inconsistent with the
provisions of the Plan as the Committee from time to time shall approve.
4.6 Option Price and Exercise. (a) The Option Price of Stock under each Option
shall be determined by the Committee but shall be not less than the Fair Market
Value of the Stock on the trading day on the date on which the Option is
granted, as determined by the Committee.
(b) Options may be exercised from time to time by giving written notice of
exercise to the Company specifying the number of shares to be purchased. The
notice of exercise shall be accompanied by (i) payment in full of the Option
Price in cash, certified check or cashier’s check or (ii) a copy of irrevocable
instructions to a broker to promptly deliver to the Company the amount of sale
or loan proceeds sufficient to cover the Option Price.
4.7 Delivery of Option Shares. The Company shall not be obligated to deliver any
shares upon the exercise of an Option unless and until, in the opinion of the
Company’s counsel, all applicable federal, state and other laws and regulations
have been complied with. In the event the outstanding Stock is at the time
listed on any stock exchange, no delivery shall be made unless and until the
shares to be delivered have been listed or authorized to be added to the list
upon official notice of issuance on such exchange. No delivery shall be made
until all other legal matters in connection with the issuance and delivery of
shares have been approved by the Company’s counsel.
Without limiting the generality of the foregoing, the Company may require from
the Participant or other person purchasing shares of Stock under the Plan such
investment representation or such agreement, if any, as counsel for the Company
may consider necessary in order to comply with the Securities Act of 1933, as
amended, and the regulations thereunder. Certificates evidencing the shares may
be required to bear a restrictive legend. A stop transfer order may be required
to be placed with the transfer agent, and the Company may require that the
Participant or such other person agree

5



--------------------------------------------------------------------------------



 



that any sale of the shares will be made only on one or more specified stock
exchanges or in such other manner as permitted by the Committee.
The Participant shall notify the Company when any disposition of the shares,
whether by sale, gift or otherwise, is made. The Company shall use its best
efforts to effect any such compliance and listing, and the Participant or other
person shall take any action reasonably requested by the Company in such
connection.
4.8 Termination of Service. Except as otherwise provided in this Plan, or in the
applicable Stock Option Agreement, if the service of a Participant (i.e., as an
officer, director or employee of the Company or a Subsidiary) terminates for any
reason other than death, permanent disability or retirement with the consent of
the Company, all Options held by the Participant shall expire and may not
thereafter be exercised. For purposes of this section, the employment or other
service in respect to Options held by a Participant shall be treated as
continuing in tact while the participant is on military leave, sick leave, or
other bona fide leave of absence (such as temporary employment with the
Government) if the period of such leave does not exceed 90 days, or, if longer,
so long as the Participant’s right to reestablish his service with the Company
is guaranteed either by statute or by contract. Where the period of leave
exceeds 90 days and where the Participant’s right to reestablish his service is
not guaranteed by statute or by contract, his service shall be deemed to have
terminated on the ninety-first day of such leave. Anything herein to the
contrary notwithstanding and unless the Stock Option Agreement provides
otherwise, other than due to a termination for Cause, the Participant may
exercise such Option within 30 days of such termination. Except as so exercised,
such Option shall expire at the end of such period. In no event, however, may
any Option be exercised after the expiration of ten (10) years from the date of
grant of such Option.
For the purpose of the Plan, termination for Cause shall mean (i) termination
due to (a) willful or gross neglect of duties or (b) willful misconduct in the
performance of such duties, so as to cause material harm to the Company or any
Subsidiary as determined by the Board of Directors, (ii) termination due to the
Participant committing fraud, misappropriation or embezzlement in the
performance of his or her duties or (iii) termination due to the Participant
committing any felony he is convicted of and which, as determined in good faith
by the Board of Directors, constitutes a crime involving moral turpitude and
results in material harm to the Company or a Subsidiary.
4.9 Death. Except as otherwise provided in the applicable Stock Option
Agreement, if a Participant dies at a time when his Option is not fully
exercised, then at any time or times within such period after his death, not to
exceed 12 months, as may be provided in the Stock Option Agreement, such Option
may be exercised as to any or all of the shares which the Participant was
entitled to purchase under the Option immediately prior to his death, by his
executor or administrator or the person or persons to whom the Option is
transferred by will or the applicable laws of descent and distribution. In no

6



--------------------------------------------------------------------------------



 



event, however, may any Option be exercised after the expiration of ten
(10) years from the date of grant of such Option.
4.10 Retirement or Permanent Disability. Except as otherwise provided in the
applicable Stock Option Agreement, if a Participant retires from service with
the consent of the Company, or suffers Permanent Disability, at a time when he
is entitled to exercise an Option, then at any time or times within three years
after his termination of service because of such retirement or Permanent
Disability the Participant may exercise such Option as to all or any of the
shares which he was entitled to purchase under the Option immediately prior to
such termination. Except as so exercised, such Option shall expire at the end of
such period. In no event, however, may any Option be exercised after the
expiration of ten (10) years from the date of grant of such Option.
The Committee shall have authority to determine whether or not a Participant has
retired from service or has suffered Permanent Disability, and its determination
shall be binding on all concerned. In the sole discretion of the Committee, a
transfer of service to an affiliate of the Company other than a Subsidiary (the
latter type of transfer not constituting a termination of service for purposes
of the Plan) may be deemed to be a retirement from service with the consent of
the Company so as to entitle the Participant to exercise the Option within
90 days after such transfer.
4.11 Stockholder Rights and Privileges. A Participant shall have no rights as a
stockholder with respect to any Stock covered by an Option until the issuance of
a stock certificate to the Participant representing such Stock.
ARTICLE V
MISCELLANEOUS PROVISIONS
5.1 Nontransferability. No Award under the Plan shall be transferable by the
Participant other than by will or the laws of descent and distribution. All
Awards shall be exercisable during the Participant’s lifetime only by such
Participant or his Personal Representative. Any transfer contrary to this
Section 5.1 will nullify the Award.
5.2 Amendments. The Committee may at any time discontinue granting Awards under
the Plan. The Board may at any time amend the Plan or amend any outstanding
Option for the purpose of satisfying the requirements of any changes in
applicable laws or regulations or for any other purpose which may at the time be
permitted by law; provided that no such amendment shall result in Rule 16b-3
under the Securities Exchange Act of 1934, as amended, becoming inapplicable to
any Options or without the approval of the stockholders of the Company
(a) increase the maximum number of shares of Stock available under the Plan
(subject to adjustment as provided in Section

7



--------------------------------------------------------------------------------



 



5.6), (b) reduce the exercise price of Options below the prices provided for in
the Plan, (c) extend the time within which Options may be granted, (d) extend
the period of an outstanding Option beyond ten (10) years from the date of grant
or (e) change the designation of the persons or classes of persons eligible to
receive Awards under the Plan. No amendment shall adversely affect the right of
any Participant under any Award theretofore granted to him except upon his
written consent to such amendment. Amendments requiring the approval of
stockholders may be effected by the Board subject to such approval.
5.3 Termination. The Board may terminate the Plan at any time prior to its
scheduled expiration date but no such termination shall adversely affect the
rights of any Participant under any Award theretofore granted without his
written consent.
5.4 Nonuniform Determinations. The Committee’s determinations under the Plan,
including without limitation (i) the determination of the Key Personnel and
Directors to receive Awards, (ii) the form, amount and timing of such Awards,
(iii) the terms and provisions of such Awards and (iv) the Agreements evidencing
the same, need not be uniform and may be made by it selectively among Key
Personnel and Directors who receive, or who are eligible to receive, Awards
under the Plan, whether or not such Key Personnel or Directors are similarly
situated.
5.5 No Right to Employment. Neither the action of the Company in establishing
the Plan, nor any action taken by it or by the Board or the Committee under the
Plan, nor any provision of the Plan, shall be construed as giving to any person
the right to be retained in the employ, or as an officer or director, of the
Company or any Subsidiary.
5.6 Changes in Stock. In the event of a stock dividend, split-up, or a
combination of shares, recapitalization or merger in which the Company is the
surviving corporation or other similar capital change, the number and kind of
shares of stock or securities of the Company to be subject to the Plan and to
Options then outstanding or to be granted thereunder, the maximum number of
shares of stock or security which may be issued on the exercise of Options
granted under the Plan, the Option Price and other relevant provisions shall be
appropriately adjusted by the Board, whose determination shall be binding on all
persons. In the event of a consolidation or a merger in which the Company is not
the surviving corporation, or any other merger in which the stockholders of the
Company exchange their shares of stock in the Company for stock of another
corporation, or in the event of complete liquidation of the Company, or in the
case of a tender offer accepted by the Board of Directors, all outstanding
Options shall thereupon terminate, provided that the Board may, prior to the
effective date of any such consolidation or merger, either (i) make all
outstanding Options immediately exercisable or (ii) arrange to have the
surviving corporation grant to the Participants replacement Options on terms
which the Board shall determine to be fair and reasonable.

8